Case: 12-11047          Date Filed: 09/20/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11047
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 0:11-cr-60213-WPD-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                  versus

MISTY DEW,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 20, 2012)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-11047     Date Filed: 09/20/2012   Page: 2 of 2

      Misty Dew was charged in an indictment with conspiracy to commit mail

fraud under 18 U.S.C. § 371, mail fraud under 18 U.S.C. §§ 1341 & 1342, and

aggravated identity theft under 18 U.S.C. § 1028A(a)(1). The jury acquitted her of

the conspiracy and mail fraud charges but convicted her of aggravated identity

theft. On appeal, Dew argues that a conviction of a predicate felony is a necessary

element of aggravated identity theft under 18 U.S.C. § 1028A(a)(1). She contends

that her conviction cannot stand because she has not been convicted of mail fraud

or any other predicate felony.

      The inconsistency in the jury verdict is not problematic.

       [I]nconsistent verdicts—even verdicts that acquit on a predicate
       offense while convicting on the compound offense—should not
       necessarily be interpreted as a windfall to the Government at the
       defendant’s expense. It is equally possible that the jury, convinced
       of guilt, properly reached its conclusion on the compound offense,
       and then through mistake, compromise, or lenity, arrived at an
       inconsistent conclusion on the lesser offense.

United States v. Powell, 469 U.S. 57, 64, 105 S. Ct. 471, 476 (1984). Here, it is

equally possible that the jury, through mistake, compromise or lenity, arrived at

the wrong verdict as to the charge of mail fraud and not the charge of aggravated

identity theft. Dew does not argue that the evidence presented at trial was

otherwise insufficient. Accordingly, we affirm.

      AFFIRMED.


                                         2